Cooper, J.,
delivered the opinion of the court.
The injunction should have been dissolved. The recital in the judgment nisi that Ricketts and his sureties had bound themselves by a recognizance instead of a bail bond was, at most, an irregularity, assignable for error on appeal, and not affecting the validity of the judgment in a collateral attack.
The seire facias was not void because of the fact that the parties were cited to appear at the “ next term of the circuit court to be held in Grenada, in the county of Grenada, on the-Monday of January, 1888.” The law fixed the date for the beginning of said term, and the appellees were sufficiently notified when to appear. Wharton v. Conger, 9 S. & M. 510; Lore v. McRae, 12 Ala. 444; Yonge v. Broxson, 23 Ib. 684.
But, if the judgment was void, the appellees have a plain, adequate, and complete remedy at law, and no exceptional circumstances are shown warranting the interposition of a court of chancery. Jones v. Coker, 53 Miss. 195; Beatty v. Smith, 2 S. & M. 567; Boone v. Poindexter, 12 Ib. 640.

The decree is reversed and injunction dissolved.